Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00351-CV

                             IN THE INTEREST OF R.G.M.R., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-01101
                        Honorable Richard Garcia, Associate Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 18, 2018

DISMISSED FOR WANT OF JURISDICTION

           Appellant filed a notice of appeal, stating he “desires to appeal the Memorandum of

Associate Judge’s Order signed on or about May 16, 2018.” The Memorandum of Associate

Judge’s Order was a signed order terminating appellant’s parental rights to his child, R.G.M.R.

The Memorandum of Associate Judge’s Order also suspended all visitation R.G.M.R. had with her

mother. R.G.M.R.’s mother timely requested a de novo hearing. The associate judge thereafter

signed an amended order on June 22, 2018.

           The record does not indicate that R.G.M.R.’s mother waived her right to a de novo hearing.

See TEX. FAM. CODE § 201.015(g). When R.G.M.R.’s mother timely filed a request for a de novo

hearing, the trial court was required to hold a hearing. See id. § 201.015(f). Therefore, the amended
                                                                                       04-18-00351-CV


order is not a final, appealable order. See In re J.A.D.L., Jr., No. 04-18-00141-CV, 2018 WL
1936866, at *1 (Tex. App.—San Antonio Apr. 25, 2018, no pet. h.) (mem. op.).

       On June 15, 2018, we ordered appellant to show cause in writing by July 5, 2018, why this

appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant

filed a timely response, stating the trial court’s order terminating his parental rights is final as to

him. However, his response acknowledges the trial court’s amended order is still “subject to the

Mother’s de novo hearing, currently set on July 16, 2018.” See TEX. FAM. CODE. § 201.007

(providing an associate judge’s final order “becomes final after the expiration of the period [of

time to request a de novo hearing] if a party does not request a de novo hearing in accordance with

that section.”). Because the amended order is not a final, appealable order, we must dismiss this

appeal for want of jurisdiction. See In re J.A.D.L., Jr., 2018 WL 1936866, at *1 (dismissing appeal

when one parent timely requested a de novo hearing and the other timely appealed).

                                                   PER CURIAM




                                                 -2-